Citation Nr: 9913489	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  99-08 684	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which resulted in an 
award of past-due benefits to the veteran.

In December 1988, the veteran made a claim for an increased 
rating for disability associated with a cervical spine 
disorder.  After the RO denied the claim, the Board remanded 
the matter to the RO in October 1989.  In a rating decision 
dated in October 1990, the RO granted an increased rating of 
20 percent effective from December 19, 1988.  In a March 1991 
rating decision, the RO awarded an increased rating of 30 
percent for the cervical spine disorder effective from  
February 1, 1991.  In a decision dated in July 1991, the 
Board granted an increased rating of 40 percent for the 
cervical spine disorder and denied an increased rating for a 
left foot disorder.  In a June 1992 order, the U.S. Court of 
Veteran's Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) vacated the 
Board's July 1991 decision and remanded the matter to the 
Board.  In a January 1993 decision, the Board denied an 
increased rating for the veteran's cervical spine and left 
foot disorders.  That decision was vacated by the Court in 
July 1994 and the matter was again remanded to the Board.  In 
the Court's decision, it was noted that the veteran had 
expressed disagreement with the effective date of the RO's 
March 1991 award of an increased rating of 30 percent.  The 
issue of entitlement to an effective date earlier than 
February 1, 1991, for the increased rating of 30 percent for 
disability associated with the veteran's cervical spine 
disorder was also remanded to the Board.  In November 1994, 
the Board remanded all three issues discussed above to the 
RO.  In an April 1996 rating decision, the RO assigned an 
effective date of December 19, 1988, for the 40 percent 
rating of the veteran's cervical spine disorder and continued 
that rating.  The zero percent rating for the veteran's left 
foot disorder was also continued.

In a November 1996 decision, which was not appealed, the 
Board denied payment of attorney fees from past due benefits 
which resulted from the assignment of the earlier effective 
date of 40 percent for the veteran's cervical spine disorder.  
In a May 1998 decision, the Board granted an increased rating 
of 60 percent from the veteran's cervical spine disorder, 
denied a rating in excess of zero percent for his left foot 
disorder, and remanded the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  In a September 1998 rating decision, 
the RO assigned an effective date of December 19, 1988, for 
the award of the 60 percent rating for the veteran's cervical 
spine disorder and awarded TDIU, effective from May 13, 1998.  
In an order dated in February 1999, the Court vacated the 
Board's May 1998 rating decision, insofar as it denied a 
rating in excess of 60 percent for the veteran's cervical 
spine disorder and an increased (compensable) rating for his 
left foot disorder.  The Court noted that it lacked 
jurisdiction concerning the issue of the veteran's 
entitlement to TDIU.

In October 1998, a representative of the Board advised the RO 
to withhold 20 percent of the past-due benefits which 
resulted from the RO's September 1998 rating decision.  By 
letter dated October 20, 1998, the RO notified the veteran 
and the attorney representing the veteran of the payment of 
past-due benefits and the referral of the file to the Board 
for decision concerning the attorney's eligibility for 
payment of a fee for her service from the 20 percent of past-
due benefits withheld by the RO.  They were given 30 days 
within which to submit evidence or argument to the Board 
concerning the payment of attorney fees.  No timely response 
was received from either the veteran or his attorney.  
However, in May 1999, the attorney requested an expedited 
disbursement of the past-due benefits withheld, indicated 
that her fee agreement provided for payment of a contingent 
fee of only 10 percent of past-due benefits.  The question of 
whether such withheld benefits should be paid to the 
veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision on the appeal from the denial of a 
claim for an increased rating for a cervical spine disorder 
was rendered in July 1991; this decision was vacated by the 
Court and another final Board decision was issued in January 
1993.

2.  The notice of disagreement which preceded the Board's 
July 1991 decision was received by the RO in February 1989.

3.  The attorney made her appearance before the Court in 
connection with, inter alia, the matter of an increased 
rating for a cervical spine disorder in June 1993.  

4.  The veteran had previously been represented by other 
attorneys concerning the matter of an increased rating for a 
cervical spine disorder, beginning within one year of the 
July 1991 Board decision, followed by a successor attorney in 
1992 and by the current attorney in 1993.

5.  The current attorney filed the fee agreement with the 
Board in October 1994.

6.  The Board has not promulgated a final decision on the 
issue of entitlement to TDIU.

7.  Past-due benefits are payable based on the Board's May 6, 
1998, decision, which granted an increased rating from 40 to 
60 percent for the veteran's service-connected cervical spine 
disorder.

8.  In a September 1998 rating decision, the RO assigned an 
effective date of December 19, 1988, for the award of the 
increased rating of 60 percent for the veteran's cervical 
spine disorder.

9.  The total fee for the attorney's services is not more 
than 20 percent of past-due benefits and is wholly contingent 
on a favorable resolution of the case.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board have been met 
regarding the attorney's representation in the claim for an 
increased rating for the veteran's cervical spine disorder.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1998).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded for a 
cervical spine disorder have been met.  38 U.S.C.A. § 5904(d) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(h) (1998).

3.  The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board have not been met 
regarding the attorney's representation in the claim of 
entitlement to TDIU.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In October 1991, the RO received a copy of a fee agreement 
between the veteran and an attorney, which was signed by the 
veteran in August 1991.  The agreement provided that the 
veteran could be represented by the named attorney or 
attorneys with whom he was or might become associated.  In 
May 1992, an associate of the named attorney made her 
appearance before the Court and explained that the other 
attorney had left the firm, and that she would now be 
representing the veteran.  In August 1992, this same attorney 
informed to the Board that she was representing the veteran.  
In June 1993, the current attorney made her appearance before 
the Court in the appeal from the Board's January 1993 
decision.  In October 1994, the Board received correspondence 
from the attorney, who enclosed a copy of an undated fee 
agreement.  That fee agreement provided for the payment of a 
fee of 10 percent of the total amount of any past-due 
benefits awarded on the basis of the veteran's claim with the 
VA, to be paid directly by VA from the award.  In October 
1994, the Board advised the RO to withhold payment of 20 
percent of any past-due benefits awarded pending review of 
the attorney fee agreement by the Board.

I.  Increased Rating for a Cervical Spine Disorder

The statutory and regulatory criteria for eligibility for 
payment of attorney fees from past-due benefits, resulting 
from the award of past due benefits for the veteran's 
service-connected cervical spine disorder, are met.  

Concerning the requirements of a final Board decision that 
was preceded by an NOD filed on or after November 18, 1988, 
the records shows that the Board issued a final decision in 
July 1991 concerning, inter alia, the issue of entitlement to 
an increased rating for the cervical spine disability.  The 
NOD that preceded this Board decision was received by the RO 
in February 1989.  As noted above, the July 1991 Board 
decision was vacated by the Court and a January 1993 decision 
was issued in its stead.  This decision was also appealed and 
was vacated by the Court, and a May 1998 decision was issued 
in its stead.  That decision was also appealed and was 
vacated by the Court.  Each of the succeeding final Board 
decisions was preceded by the same NOD filed in February 
1989.

Concerning the requirement that the attorney be retained 
within one year of the final Board decision on the matter, 
the Board notes that there are 2 possible ways that the 
attorney could meet this requirement.  First, she made her 
appearance before the Court in June 1993, which was within 
one year of the January 1993 final Board decision on this 
matter.  Second, although the current attorney was not 
retained prior to the expiration of one year from the Board's 
July 1991 decision, she was preceded by two attorneys working 
for the same firm, the first of whom was retained within one 
year of the July 1991 Board decision.  It also appears that 
the prior attorneys and the current attorney have acted in 
the continuous prosecution of the same matter, i.e., the 
matter of entitlement to an increased rating for the cervical 
spine disability, see 38 C.F.R. § 20.609(c)(3) (1998), 
although the record before the Board does not indicate when 
the second attorney stopped representing the veteran.

In addition, the undated fee agreement submitted to the Board 
in October 1994 meets the requirements of 38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998) for payment of the 
attorney by VA from the past-due benefits awarded to the 
veteran.  Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. 
§ 20.609(h) (1998), the following requirements must be met 
for VA to pay the attorney's fee from past-due benefits:  
(1) a copy of a fee agreement is in the veteran's file; 
(2) past-due benefits are payable based on a favorable 
resolution of the issue or issues previously before the 
Board; (3) the total fee provided for in the agreement 
(excluding expenses) does not exceed 20 percent of past-due 
benefits; and (4) the amount of the fee must be wholly 
contingent on whether or not the "matter" is resolved in a 
manner favorable to the claimant.  

In this case, the record reflects that the attorney filed the 
fee agreement with the Board in October 1994.  Past-due 
benefits are payable based on the September 1998 rating 
decision, which granted service connection and assigned a 60 
percent rating for the veteran's service-connected cervical 
spine disorder effective from the date of his claim in 
December 1988.  The fee agreement provides for 10 percent of 
the total amount of any past due benefits awarded on the 
basis of the veteran's claim as the total fee for the 
attorney's services.  Finally, the agreement clearly 
indicates that the payment of attorney fees is contingent on 
the award by VA of past-due benefits.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the award of 
the 60 percent rating for disability associated with the 
veteran's cervical spine disorder.

Past-due benefits is defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

The past-due benefits in this matter arise from the increase 
in the disability evaluation assigned to the service-
connected cervical spine disability from 40 percent to 60 
percent, effective from December 19, 1988.  This was the 
result of the grant of the 60 percent rating in the Board's 
May 6, 1998, decision.  Consequently, pursuant to 38 C.F.R. 
§ 20.609(h)(3), the beginning date for the period of past-due 
benefits from which the attorney's fee is paid is December 
19, 1988, and the ending date is May 6, 1998.

Thus, in this case, the past-due benefits concerning the 
issue for which the attorney may charge a fee involve a lump 
sum payment representing the difference between the amounts 
which were paid pursuant to a 40 percent rating effective 
since December 19, 1988, and the amount which would have been 
paid under a rating of 60 percent from December 19, 1988, to 
May 6, 1998.  This may differ from the amount withheld by the 
RO pending the Board's decision on the attorney's eligibility 
for payment.  As the 10 percent fee to which the parties have 
agreed does not exceed 20 percent of past-due benefits, it is 
presumed reasonable in the absence of evidence to the 
contrary.  See 38 C.F.R. § 20.609(f) (1998).

II.  Claim for TDIU

It is clear that the criteria for eligibility for payment of 
attorney fees from past-due benefits awarded by the RO for 
TDIU have not been met.  In the September 1998 rating 
decision, the RO also granted TDIU, effective from May 13, 
1998.  The Board has never issued a final decision concerning 
the veteran's entitlement to TDIU.  The Board's May 6, 1998, 
Remand of the TDIU issue was not a final decision.  See, 
Matter of Stanley, 9 Vet. App. 203, 207 (1996).  
Consequently, the requirements of 38 U.S.C.A. § 5904(c) and 
38 C.F.R. § 20.609(c) are not met.  Therefore, the Board 
concludes that the attorney is not eligible for the payment 
of attorney's fees from past-due benefits awarded for TDIU.


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA on the issue of entitlement to a 
rating in excess of 40 percent for the veteran's service-
connected cervical spine disorder is established.  The 
attorney should be paid 10 percent of past-due benefits 
awarded the veteran by reason of an increased rating from 40 
percent to 60 percent beginning December 19, 1988 and ending 
on the date of the Board's May 6, 1998 decision.

Eligibility for payment of attorney fees from past-due 
benefits awarded for TDIU is denied.  None of the veteran's 
past-due benefits resulting from the grant of TDIU by the 
rating decision of September 3, 1998, should be paid to the 
attorney.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


